

	

		II

		109th CONGRESS

		1st Session

		S. 1622

		IN THE SENATE OF THE UNITED

		  STATES

		

			September 7, 2005

			Mrs. Clinton (for

			 herself, Ms. Mikulski,

			 Mr. Harkin, Mr.

			 Lautenberg, Mr. Jeffords,

			 Mr. Reed, Mr.

			 Salazar, Mr. Obama, and

			 Mrs. Boxer) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Homeland Security and

			 Governmental Affairs

		

		A BILL

		To establish a congressional commission to

		  examine the Federal, State, and local response to the devastation wrought by

		  Hurricane Katrina in the Gulf Region of the United States especially in the

		  States of Louisiana, Mississippi, Alabama, and other areas impacted in the

		  aftermath and make immediate corrective measures to improve such responses in

		  the future.

	

	

		1.Establishment of

			 commissionThere is

			 established in the legislative branch the Katrina Commission (in this Act

			 referred to as the Commission).

		2. Composition of

			 commission

			(a)MembersThe Commission shall be composed of 10

			 members, of whom—

				(1)1 member shall be appointed by the

			 President, who shall serve as chairman of the Commission;

				(2)1 member shall be appointed by the leader

			 of the Senate (majority or minority leader, as the case may be) of the

			 Democratic Party, in consultation with the leader of the House of

			 Representatives (majority or minority leader, as the case may be) of the

			 Democratic Party, who shall serve as vice chairman of the Commission;

				(3)2 members shall be appointed by the senior

			 member of the Senate leadership of the Democratic Party;

				(4)2 members shall be appointed by the senior

			 member of the leadership of the House of Representatives of the Republican

			 Party;

				(5)2 members shall be appointed by the senior

			 member of the Senate leadership of the Republican Party; and

				(6)2 members shall be appointed by the senior

			 member of the leadership of the House of Representatives of the Democratic

			 Party.

				(b)Qualifications;

			 initial meeting

				(1)Political party

			 affiliationNot more than 5

			 members of the Commission shall be from the same political party.

				(2)Nongovernmental

			 appointeesAn individual

			 appointed to the Commission may not be an officer or employee of the Federal

			 Government or any State or local government.

				(3)Other

			 qualificationsIt is the

			 sense of Congress that individuals appointed to the Commission should be

			 prominent United States citizens who represent a diverse range of citizens and

			 enjoy national recognition and significant depth of experience in such

			 professions as governmental service, emergency preparedness, mitigation

			 planning, cataclysmic planning and response, intergovernmental management,

			 resource planning, recovery operations and planning, Federal coordination,

			 military coordination, and other extensive natural disaster and emergency

			 response experience.

				(4)Deadline for

			 appointmentAll members of

			 the Commission shall be appointed on or before October 1, 2005.

				(5)Initial

			 meetingThe Commission shall

			 meet and begin the operations of the Commission as soon as practicable.

				(c)Quorum;

			 vacanciesAfter its initial

			 meeting, the Commission shall meet upon the call of the chairman or a majority

			 of its members. Six members of the Commission shall constitute a quorum. Any

			 vacancy in the Commission shall not affect its powers, but shall be filled in

			 the same manner in which the original appointment was made.

			3.Duties

			The duties of the Commission are to—

				(1)examine and report upon the Federal, State,

			 and local response to the devastation wrought by Hurricane Katrina in the Gulf

			 Region of the United States of America especially in the States of Louisiana,

			 Mississippi, Alabama, and other areas impacted in the aftermath;

				(2)ascertain, evaluate, and report on the

			 information developed by all relevant governmental agencies regarding the facts

			 and circumstances related to Hurricane Katrina prior to striking the United

			 States and in the days and weeks following;

				(3)build upon concurrent and prior

			 investigations of other entities, and avoid unnecessary duplication concerning

			 information related to existing vulnerabilities;

				(4)make a full and complete accounting of the

			 circumstances surrounding the approach of Hurricane Katrina to the Gulf States,

			 and the extent of the United States government’s preparedness for, and response

			 to, the hurricane;

				(5)planning necessary for future cataclysmic

			 events requiring a significant marshaling of Federal resources, mitigation,

			 response, and recovery to avoid significant loss of life;

				(6)an analysis as to whether any decisions

			 differed with respect to response and recovery for different communities,

			 neighborhoods, parishes, and locations and what problems occurred as a result

			 of a lack of a common plan, communication structure, and centralized command

			 structure; and

				(7)investigate and report to the President and

			 Congress on its findings, conclusions, and recommendations for immediate

			 corrective measures that can be taken to prevent problems with Federal response

			 that occurred in the preparation for, and in the aftermath of, Hurricane

			 Katrina so that future cataclysmic events are responded to adequately.

				4.Functions of

			 commission

			(a)In

			 generalThe functions of the

			 Commission are to—

				(1)conduct an investigation that—

					(A)investigates relevant facts and

			 circumstances relating to the catastrophic impacts that Hurricane Katrina

			 exacted upon the Gulf Region of the United States especially in New Orleans and

			 surrounding parishes, and impacted areas of Mississippi and Alabama; and

					(B)shall include relevant facts and

			 circumstances relating to—

						(i)Federal emergency response planning and

			 execution at the Federal Emergency Management Agency, the Department of

			 Homeland Security, the White House, and all other Federal entities with

			 responsibility for assisting during, and responding to, natural

			 disasters;

						(ii)military and law enforcement response

			 planning and execution;

						(iii)Federal mitigation plans, programs, and

			 policies including prior assessments of existing vulnerabilities and exercises

			 designed to test those vulnerabilities;

						(iv)Federal, State, and local communication

			 interoperability successes and failures;

						(v)past, present, and future Federal budgetary

			 provisions for preparedness, mitigation, response, and recovery;

						(vi)the Federal Emergency Management Agency’s

			 response capabilities as an independent agency and as part of the Department of

			 Homeland Security;

						(vii)the role of congressional oversight and

			 resource allocation;

						(viii)other areas of the public and private

			 sectors determined relevant by the Commission for its inquiry; and

						(ix)long-term needs for people impacted by

			 Hurricane Katrina and other forms of Federal assistance necessary for

			 large-scale recovery;

						(2)identify, review, and evaluate the lessons

			 learned from Hurricane Katrina including coordination, management policies, and

			 procedures of the Federal Government, State and local governments, and

			 nongovernmental entities, relative to detection, planning, mitigation, asset

			 prepositioning, and responding to cataclysmic natural disasters such as

			 Hurricane Katrina; and

				(3)submit to the President and Congress such

			 reports as are required by this Act containing such findings, conclusions, and

			 recommendations as the Commission shall determine, including proposing

			 organization, coordination, planning, management arrangements, procedures,

			 rules, and regulations.

				5. Powers of

			 commission

			(a)In

			 general

				(1)Hearings and

			 evidenceThe Commission or,

			 on the authority of the Commission, any subcommittee or member thereof, may,

			 for the purpose of carrying out this Act—

					(A)hold such hearings and sit and act at such

			 times and places, take such testimony, receive such evidence, administer such

			 oaths; and

					(B)subject to paragraph (2)(A), require, by

			 subpoena or otherwise, the attendance and testimony of such witnesses and the

			 production of such books, records, correspondence, memoranda, papers, and

			 documents, as the Commission or such designated subcommittee or designated

			 member may determine advisable.

					(2)Subpoenas

					(A)Issuance

						(i)In

			 generalA subpoena may be

			 issued under this subsection only—

							(I)by the agreement of the chairman and the

			 vice chairman; or

							(II)by the affirmative vote of 6 members of the

			 Commission.

							(ii)SignatureSubject to clause (i), subpoenas issued

			 under this subsection may be issued under the signature of the chairman or any

			 member designated by a majority of the Commission, and may be served by any

			 person designated by the chairman or by a member designated by a majority of

			 the Commission.

						(B)Enforcement

						(i)In

			 generalIn the case of

			 contumacy or failure to obey a subpoena issued under subsection (a), the United

			 States district court for the judicial district in which the subpoenaed person

			 resides, is served, or may be found, or where the subpoena is returnable, may

			 issue an order requiring such person to appear at any designated place to

			 testify or to produce documentary or other evidence. Any failure to obey the

			 order of the court may be punished by the court as a contempt of that

			 court.

						(ii)Additional

			 enforcementIn the case of

			 any failure of any witness to comply with any subpoena or to testify when

			 summoned under authority of this section, the Commission may, by majority vote,

			 certify a statement of fact constituting such failure to the appropriate United

			 States attorney, who may bring the matter before the grand jury for its action,

			 under the same statutory authority and procedures as if the United States

			 attorney had received a certification under sections 102 through 104 of the

			 Revised Statutes of the United States (2 U.S.C. 192 through 194).

						(b)ContractingThe Commission may, to such extent and in

			 such amounts as are provided in appropriation Acts, enter into contracts to

			 enable the Commission to discharge its duties under this Act.

			(c)Information

			 from Federal agencies

				(1)In

			 generalThe Commission is

			 authorized to secure directly from any executive department, bureau, agency,

			 board, commission, office, independent establishment, or instrumentality of the

			 Government, information, suggestions, estimates, and statistics for the

			 purposes of this Act. Each department, bureau, agency, board, commission,

			 office, independent establishment, or instrumentality shall, to the extent

			 authorized by law, furnish such information, suggestions, estimates, and

			 statistics directly to the Commission, upon request made by the chairman, the

			 chairman of any subcommittee created by a majority of the Commission, or any

			 member designated by a majority of the Commission.

				(2)Receipt,

			 handling, storage, and disseminationInformation shall only be received,

			 handled, stored, and disseminated by members of the Commission and its staff

			 consistent with all applicable statutes, regulations, and Executive

			 orders.

				(d)Assistance from

			 Federal agencies

				(1)General

			 services administrationThe

			 Administrator of General Services shall provide to the Commission on a

			 reimbursable basis administrative support and other services for the

			 performance of the Commission's functions.

				(2)Other

			 departments and agenciesIn

			 addition to the assistance prescribed in paragraph (1), departments and

			 agencies of the United States may provide to the Commission such services,

			 funds, facilities, staff, and other support services as they may determine

			 advisable and as may be authorized by law.

				(e)GiftsThe Commission may accept, use, and dispose

			 of gifts or donations of services or property.

			(f)Postal

			 servicesThe Commission may

			 use the United States mails in the same manner and under the same conditions as

			 departments and agencies of the United States.

			6.Nonapplicability of

			 Federal Advisory Committee Act

			(a)In

			 generalThe Federal Advisory

			 Committee Act (5 U.S.C. App.) shall not apply to the Commission.

			(b)Public meetings

			 and release of public versions of reportsThe Commission shall—

				(1)hold public hearings and meetings to the

			 extent appropriate; and

				(2)release public versions of the reports

			 required under section 10.

				(c)Public

			 hearingsAny public hearings

			 of the Commission shall be conducted in a manner consistent with the protection

			 of information provided to or developed for or by the Commission as required by

			 any applicable statute, regulation, or Executive order.

			7.Staff of

			 commission

			(a)In

			 general

				(1)Appointment and

			 compensationThe chairman, in

			 consultation with the vice chairman, in accordance with rules agreed upon by

			 the Commission, may appoint and fix the compensation of a staff director and

			 such other personnel as may be necessary to enable the Commission to carry out

			 its functions, without regard to the provisions of title 5, United States Code,

			 governing appointments in the competitive service, and without regard to the

			 provisions of chapter 51 and subchapter III of chapter 53 of such title

			 relating to classification and General Schedule pay rates, except that no rate

			 of pay fixed under this subsection may exceed the equivalent of that payable

			 for a position at level V of the Executive Schedule under section 5316 of title

			 5, United States Code.

				(2)Personnel as

			 Federal employees

					(A)In

			 generalThe executive

			 director and any personnel of the Commission who are employees shall be

			 employees under section 2105 of title 5, United States Code, for purposes of

			 chapters 63, 81, 83, 84, 85, 87, 89, and 90 of that title.

					(B)Members of

			 commissionSubparagraph (A)

			 shall not be construed to apply to members of the Commission.

					(b)DetaileesAny Federal Government employee may be

			 detailed to the Commission without reimbursement from the Commission, and such

			 detailee shall retain the rights, status, and privileges of his or her regular

			 employment without interruption.

			(c)Consultant

			 servicesThe Commission is

			 authorized to procure the services of experts and consultants in accordance

			 with section 3109 of title 5, United States Code, but at rates not to exceed

			 the daily rate paid a person occupying a position at level IV of the Executive

			 Schedule under section 5315 of title 5, United States Code.

			8.Compensation and

			 travel expenses

			(a)CompensationEach member of the Commission may be

			 compensated at not to exceed the daily equivalent of the annual rate of basic

			 pay in effect for a position at level IV of the Executive Schedule under

			 section 5315 of title 5, United States Code, for each day during which that

			 member is engaged in the actual performance of the duties of the

			 Commission.

			(b)Travel

			 expensesWhile away from

			 their homes or regular places of business in the performance of services for

			 the Commission, members of the Commission shall be allowed travel expenses,

			 including per diem in lieu of subsistence, in the same manner as persons

			 employed intermittently in the Government service are allowed expenses under

			 section 5703(b) of title 5, United States Code.

			9.Security clearances

			 for commission members and staff

			The appropriate Federal agencies or

			 departments shall cooperate with the Commission in expeditiously providing to

			 the Commission members and staff appropriate security clearances to the extent

			 possible pursuant to existing procedures and requirements, except that no

			 person shall be provided with access to classified information under this Act

			 without the appropriate security clearances.

			10.Reports of

			 commission; termination

			(a)Interim

			 reportsThe Commission may

			 submit to the President and Congress interim reports containing such findings,

			 conclusions, and recommendations for corrective measures as have been agreed to

			 by a majority of Commission members.

			(b)Final

			 reportNot later than 6

			 months after the date of the enactment of this Act, the Commission shall submit

			 to the President and Congress a final report containing such findings,

			 conclusions, and recommendations for corrective measures as have been agreed to

			 by a majority of Commission members.

			(c)Termination

				(1)In

			 generalThe Commission, and

			 all the authorities of this Act, shall terminate 60 days after the date on

			 which the final report is submitted under subsection (b).

				(2)Administrative

			 activities before terminationThe Commission may use the 60-day period

			 referred to in paragraph (1) for the purpose of concluding its activities,

			 including providing testimony to committees of Congress concerning its reports

			 and disseminating the final report.

				11.Funding

			(a)Emergency

			 appropriation of fundsThere

			 are authorized to be appropriated $3,000,000 for purposes of the activities of

			 the Commission under this Act and such funding is designated as emergency

			 spending under section 402 of H. Con. Res. 95 (109th Congress).

			(b)Duration of

			 availabilityAmounts made

			 available to the Commission under subsection (a) shall remain available until

			 the termination of the Commission.

			

